         Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 1 of 20 Page ID #:7

(Page 9 of ^ 33)




                                                                                                                                                    PLD-PI-001
            ATTORNEY OR PARTf WITHOUT AnORNEV INatM, SMa Sarnumlier, and aoUress);                                             FOR COURT USE OHLY

          S^VCLA y^woo^
          •1\\\ 5<AftW '(vTa^'.v ftl^t).,
          <;o>UVV'l^<) ^.A 9oo^
                       TELEPHONE NO; c( | l^-/^Z -^7^ FAXNO. fOpdonaO;
            E-MAIL ADDRESS lOptlonal): ^^,LKit\@yt-f^^'l\ ^ '^">C-\
               ATTORNEY FOR IHame):
                                                                                                                           FILED
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF ^ f\A')< t< 2>                                                Superior Court of California
                    STREET ADDRESS; \\\ (1|>r^> Vl'.H                                                              County of LoaAngelM
                    MAILING ADDRESS'.
                   Cm AND ZIP CODE: /-O '-' (\f<y. I (. i , t/6(>i                                                       JAN 08 2020
                        BRANCH NAME.- 5'\<\rt)(^ {^ \\ ^f'^W^
                                                                                                             IBhertl R. Carter, Executive Officcr/Clcric
                         PLAINTIFF:
                                 ::           oUvcA Ve^r^or)                                                  QyJ^\wii^ Jd^-Jtv^L, D^uiy
                                          ^T ~>^}!                                                                      Crisltoi
                      DEFENDANT;^ ?ft^ ^ ^.^ >^o.^
                                          /J<- )t!'^ 0'>-^-"<y<'n/'\ ^ v^((. CA'.-' /<:<"» 1
           ED DOES 1 TO
            COMPLAINT—Personal Injury, Property Damage, Wrongful Death
                   I—I AMENDED (Number):
           Type (check all that apply):
           I—I MOTOR VEHICLE I—I OTHER (specify):
               I I Property Damage      Wrongful Death
               I I Personal Injury      Other Damages (specify):
            Jurisdiction (check all that apply):                                                                CASE NUMBER:
           [—I ACTION IS A LIMITEDCIVIL CASE
                 Amount demanded I I does not exceed $10,000

                                                                                                                20STGVOQ676
                                                  I I exceeds $10,000, but does not exceed $25,000
                    ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
                    ACTION IS RECLASSIFIED by this amended complaint
                   I I from limited to unlimited
                   I I from unlimited to limited
          1. Plaintiff (name or names): ^^y. Vcc^i/.^t)
              alleges causes of action against defendant fname or nernos^; ^^/~ s*)l'\lov?.] i {-f^\{i Oh.V-'i?.^// ^,k ^-i^^r ^e."^'^'l
               ^/^ ~>^>L'[ ^' ^rt^e/l!"~'^/. v^k ,<ic. .
          2. This pleading, including attachments an'd exhibits, consists of the following number of pages:'
          3. Each plaintiff named above is a competent adult
              a. I I except plaintiff (name):
                        (1) | I a corporation qualified to do business in California
                        (2) I I an unincorporated entity (describe):
                        (3) | | a public entity (describe):
                        (4) I I a minor I I an adult
                                          (a) I I for whom a guardian or consen/ator of the estate or a guardian ad litem has baen appointed
                                          (b) | | other (specify):
                            (5) II other (specify):
              b. \~" I except plaintiff (name):
                           (1) | I a corporation qualified to do business In California
                           (2) I I an unincorporated entity (describe):
                           (3) I I a public entity (describo):
                           W I I a minor I I an adult
                                         (a) I I for whom a guardian or conservator of the estate or a guardian ad lltsm has been appointed
                                         (b) I I other (specify):
                            (5) II other (specify):

             I I Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                            Page 1 of 1
                                                                                                                                       Cods of Civil Procedure, 5 426.12
           Form Approved for Optional Use
             Judlctai Council of Cafifomia
                                                                 COMPLAINT—Personal Injury, Property                                               tww,couf?ifo. co, gov
          PLD-PI-COt [Rav. Januaiy 1, SCOT)                           Damage, Wrongful Death




                                                                                                       Doo# 3 Page* 1 - Doa ID = 1781454540 - Doc Type = Complaint



                                                                                                                                                  Exhibit A, Page 7
          Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 2 of 20 Page ID #:8

(Page 10 of ,33)




                                                                                                                                         PLD-PI-001
             SHORT TITLE:                                                                                    CASE NUMBER.


                      $y ^ '/o                                                                               ^>3^-(/00^
          4. II Plaintiff (name):
                       Is doing business under the fictitious name (specify):

                       and has complied with the fictitious business name laws.
          5. Each defendant named above is a natural person
               a. II except defendant (name):                                      c. I I except defendant (name):
                        (1) I I a business organization, form unknown                        (1) I I a business organization, form unknown
                        (2) | I a corporation                                                (2) | | a corporation
                        (3) I I an unincorporated entity (describe):                         (3) | I an unincorporated entity (describe):

                            (4) | I a public entity (describe):                             (4) I I a public entity (describe):

                            (5) | I other (specify):                                        (5) I I other (specify):



               b. |_| except defendant (name):                                     d. | I except defendant (name):
                            (1) I I a business organization, form unknown                   (1) I I a business organization, form unknown
                            (2) I I a corporation                                           (2) I I a corporation
                            (3) I I an unincorporated entity (describe):                    (3) I I an unincorporated entity (dQscribe):

                            (4) I I a public entity (describe):                             (4) [| a public entity (describe):

                            (5) |_| other (specify):                                        (5) I I other (specify):


                         Information about additional defendants who are not natural persons Is contained in Attachment 5.

          6. The true names of defendants sued as Does are unknown to plaintiff.
                  a. I I Doe defendants (specify Doe numbers): _ were the agents or employees of other
                          named defendants and acted within the scope of that agency or employment.

                  b. || Doe defendants (specify Doe numbers): _ are persons whose capacities are unknown to
                               plaintiff,
          7. I I Defendants who are joined under Code of Civil Procedure section 382 are (names):




                  This court is the proper court because
                  a. II at least one defendant now resides In Its jurisdictionat area.
                  b. I I the principal place of business of a defendant corporation or unincorporated association Is in Its jurisdictional area.
                  c. \\/} injury to person or damage to personal property occurred in its jurisdictional area.
                  d. L_I other (specify):



 I".;



 I111.'
          9. II Plaintiff Is required to comply with a claims statute, and
                a. | I has complied with applicable claims statutes, or
                  b. II is excused from complying because (specify):




          PID-PI-001 (Ray, Jnnuafy 1, 2007)                 COMPLAINT—Personal Injury, Property                                                P«g«2ol3

                                                                 Damage, Wrongful Death




                                                                                                    Doa# 3 Page# 2 - Doa ID = 1781454540 - Doa Type = Complaint


                                                                                                                                         Exhibit A, Page 8
        Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 3 of 20 Page ID #:9

(Page 11 of 33)




                                                                                                                                               PLD-P1.001
          SHORT TITLE:                                                                                         CASE NUMBER:


                           ^ ^ Yu                                                                              -foS'Tc^/o^fc
         10, The following causes of action are attached and the statements above apply to each (each complaint must have one or more
                causes of action attached):
                a. I I Motor Vehicle
                b. t-^Z-l General Negligence
                c. r\4 Intentional Tort
                d. |__] Products Liability
                e. |_| Premises Liability
                f. II Other fspec/fy):




         11, Plaintiff has suffered
                a. I Vi wage loss
                b. I I loss of use of property
                c, I_I hospital and medical expanses
               d. IV-I general damage
                e. | I property damage
                f. O^-l toss of earning capacity
                g. I <^'I other damage fspec/fy^'^c-lUc.-lyA fOouit.O •




         12, | | The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
                a. I] listed in Attachment 12.
                b. I"} as follows:




         13. The relief sought in this complaint Is within the jurisdiction of this court.



         14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
                a, (1) [VI compensatory damages
                     (2) L./'l punitive damages
                     The arhount of damages Is (In cases for personal injury or wrongful death, you must check (1)):
                     (1) | I according to proof
                     (2) (TH in the amount of; $ ja^y vw • P0
         15. II The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

 o
 t^ll




        Oate-.Ol/b^-^O

         5^v^ V%?ru<'OL                                                               >                    1
                                                                                                      - (SIGNATURE OF PLAINTIFF OR ATTORNEY)
                                        (WE OR PRINT NAME)

        PLD-PI-001 (Ray. January 1, 2007)                    COMPLAINT—Personal Injury, Property                                                   PaOBlotl

                                                                  Damage, Wrongful Death




                                                                                                     Doc# 3 Page# 3 - Doa ID = 1781454540 - Doc Type = Complaint



                                                                                                                                               Exhibit A, Page 9
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 4 of 20 Page ID #:10

(page 12 of ,33)




          1   Steven Yearwood
              7111 Santa Monica Blvd,
          2   Suite B - 247
              West Hollywood, CA
          3   90046

          4
                                    TN THE SUPERTOR COURT OF THE STATE OF CALTFORNTA
          5
                                             FOR THE COUNTY OF LOS ANGELES
          6

          7                                                      Case NO.! No. l"^j)^C\/QO^'?^ ]
              Steven Yearwood,                             )
          8                                                ) [Unlimited Civil Action]
                              Plaintiff,                   )
          9                                                )
                      vs.                                  )
         10                                                )
              peter Salovey, Yale University, Yale         )
         11                                                )
              Summer Session, Yale School of Management,)
         12
              Yale Law School.
         13
                              Defendant
         14

         15
                                                       Complaint
         16
                      COMES NOW, Steven Yearwood and hereby files this complaint seeking damages
         17
              against Peter Salovey, Yale University, Yale Summer Session, Yale School of Management
         18
              and Yale Law School in the amount of $1,000,000.00. Tn support thereof, Steven
         19
              Yearwood states as follows:
         20
                                                            1.

         21
                                 Steven Yearwood attended Yale Summer Session in 2006.
         22
                                                           2.
         23
                            Stevsn Yearwood believes Yale Summer Session is worth attending.
         24
                                                           3.
         25
                   Steven Yearwood completed the Behavioral Economics Tnunersion program in 2016. The
         26
                                  program is offered by the Yale School of Management.
         27

         28




                                              (Pleading title summary] - 1




                                                                            Doa# 3 Pagett 4 - Doc ID = 1781454540 - Doo Type = Complaint


                                                                                                       Exhibit A, Page 10
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 5 of 20 Page ID #:11

(Page 13 of 33)




         1                                                 11.


         2         Steven Yearwood may or may not have been a victim of identity theft because of hia


         3                                    Yale University experiences.


         4                                                 12.


         5    Pursuant to CGS §11-8b and §7-109, records shall not be removed, destroyed, mutilated,


         6          transferred or otherwise damaged or disposed of, in whole or in part, except as


         7         provided by law or under the rules established by the Office of the Public Records


         8   Administrator. Pursuant to CGS §1-240 and §53-153, unauthorized removal or destruction


         9             of records is a misdemeanor or felony offense and is punishable by fine or

        10           imprisonment. Tn addition, the destruction of records is an illegal subject of

        11    collective bargaining pursuant to Lieberman v. Board of Labor Relations [216 Conn. 25

        12        (1990)]. Therefore, a union agreement that involves the destruction of public records

        13          prior to the retention period established by this office would conflict with the

        14                     relevant provisions of the General Statutes of Connecticut.


        15                                                 13.


        16        Pursuant to CGS §4-193(e), an agency shall maintain information about a person which

        17        is relevant and necessary to accomplish the lawful purposes of the agency. To obtain

        18        permission to destroy or remove records classified as "irrelevant" and "unnecessary"


        19        under thege provisions, agencies may submit a Request for Removal of Public Records


        20                          Personal Data Files (Form RC-076 or Form RC-077).


        21                                                 14.


        22    Educational institutions must comply with additional records maintenance requirements


        23         of applicable Federal laws, such as the Family Educational Rights and Privacy Act

        24           (FERPA) and the Tndividuals with Disabilities Education Act (TDEA) . Educational

        25        institution3 are defined as "federally funded educational agencies or institutions."


        26        Education record5 are defined as **record3 that are (1) directly related to a student


        27        and (2) maintained by an educational agency or institution or by a party acting for

        28                    the agency or institution" [20 USC §1232(g) and 34 CFR §99].




                                               [Pleading title summary] - 3




                                                                          Doa# 3 Page# 5 - Doc ID = 1781454540 - Doa Type = Complaint



                                                                                                     Exhibit A, Page 11
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 6 of 20 Page ID #:12

(page 14 of ?3)




         1                                                 4.



         2         Steven Yearwood completed The Global Financial Crisis course offered by Coursera.


         3               Steven Yearwood was impacted by the global financial crisi5 of 2008.

         4                                                5.



         5   Steven Yearwood may or may not have been erroneously persecuted by the Yale Law School


         6                                            community,


         7                                                 6.


         8   Steven Yearwood is referred to as "lab rat," "experiment," and "SOMbie" because of his


         9    experiences at Yale University. Steven Yearwood does not believe it is acceptable to


        10                 offer admission to prospective students for experimental reasons,

        11                                                7.



        12   Steven Yearwood requests a copy of any settlement agreements reached on behalf of Yale

        13          Summer Session students. Steven Yearwood is requesting an indemnity agreement.


        14                                                8,



        15           Steven Yearwood feels justified in this civil filing because of the amount of

        16                      inadequate 5Upport he has received from the university.

        17                                                9.



        18        Steven Yearwood is the original founder and creator of Urban and The Startup Pitch.

        19        The websites are ww/.myurban.s^com and I'ww.thepitch.today. Steven Yearwood sees no


        20    reason why these websites should become closed down. Steven Yearwood is interested in


        21                     having Peter Salovey as a co-founder for these ventures.


        22                                                10,


        23    Steven Yearwood is also interested in building a prototype for The People Tnformation

        24   Application. The concept is a 21st century era yellow pages. Based upon the success of


        25         The Startup Pitch, Steven Yearwood feels he should receive the right to build a

        25                      minimum viable product for The People Tnformation App.


        27

        23




                                              [Pleading title summary] - 2




                                                                         Doc# 3 Page* 6 - Doc ID = 1781454540 - Doa Type = Complaint


                                                                                                    Exhibit A, Page 12
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 7 of 20 Page ID #:13

(Page 15 of 33)




                                                          15.


                  Sea, 53a-129a. Identity theft defined. (a) A person commits identity theft when such


                    person intentionally obtains per3onal identifying information of another person

              without the authorization of such other person and use3 that information to obtain or


              attempt to obtain, money, credit, goods, services, property or medical information in


                        the name of such other person without the consent of such other person.


              (b) As used in this section, "personal identifying information" means any name, number|

                     or other information that may be used, alone or in conjunction with any other


                   information, to identify a specific individual including, but not limited to, such


        10          individual's name, date of birth, mother's maiden name, motor vehicle operator's


        n         license number, Social Security number, employee identification number, employer or


        12    taxpayer identification number, alien registration number, government passport number,

        13    health insurance identification number, demand deposit account number, savings account


        14           number, credit card number, debit card number or unique biometric data such as


        15              fingerprint, voice print, retina or iris image, or other unique physical

        16                                          representation.


        17                                  (P.A. 99-99; P.A. 03-156, S. 1.)


        18           History; P,A. 03-156 revised section to replace offense of identity theft with

        19    definition of identity theft by amending Subsec. (a) to replace "A person is guilty of


        20        identity theft when" with "A person commits identity theft when", delete requirement


        21    that the use of such information be "for any unlawful purpose" and include "money" and


        22          "property" among items the person obtains or attempts to obtain, by designating


        23    definition of "personal identifying information" as new Subsec. (b) and amending said


        24         definition to add provision that such information means "any name, number or other


        25        information that may be used, alone or in conjunction with any other information, to


        26          identify a specific individual", include such individual's name, date of birth,


        27         employer or taxpayer identification number, alien registration number, government


        28        passport number, health insurance identification number, debit card number or unique




                                              [Pleading title summary] - 4




                                                                         Doc# 3 Pagett 7 - Doa ID = 1781454540 - Doc Type = Complaint



                                                                                                    Exhibit A, Page 13
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 8 of 20 Page ID #:14

(Page 16 of ?3)




         1    biometric data such as fingerprint, voice print, retina or iris image, or other unique


         2         physical representation and replace "demand deposit number" with "demand deposit


         3        account number" and by deleting former Subgec. (b) classifying identity theft as a


         4                                          class D felony.


         5                                                16.


         6          Steven Yearwood currently resides in the state of California. Please also see/


         7   • Family Educational Rights and Privacy Act of 1974, 20 United States Code, Sec, 1232g

         8   et. seq.


         9   • Federal Privacy Act of 1974, 5 USCA, Sec 552a et. seq.

        10
             • Information Practices Act of 1977, California Civil Code, Section 1798 et. seq.

        n
                  Taxpayer Relief Act of 1997, 26 USC 6050S.
        12
                  Fair and Accurate Credit Transactions Act of 2003, as amended.
        13

             • Federal Trade Commission "Red Flag" Guidelines, Appendix A, 16 CFR 681.
        14

        15   • Public Records Act, California Government Code, Section 6250 et. seq.


                                                                17.
        16

              Steven Yearwood may have been wronged by individuals with governmental granted powers.
        17

                   Please see the following case numbers filed with the Los Angeles Superior Court.
        18

                    1) Steven Yearwood V3. The University of Southern California, et al. 19STCV2635.
        19

                           2) Steven Yearwood vs. JPMorgan Chase and Co., et al. 19STCV45902.
        20
                                3) Steven Yearwood vs. Goldman Sachs Group. 19STCV32394.
        21

                                                                18.
        22

                               Steven Yearwood has sent several emails to alumni,law@yale.edu.
        23

                      Steven Yearwood made these emails public. Please refer to the Tnatagram account
        24
                                                       StevenAnthony29.
        25

                                                                20.
        26

                         Steven Yearwood is interested in continuing his studies at Yale University.
        27

        28




                                              [Pleading title summary] - 5




                                                                          Doc# 3 Page# 8 - Doa ID = 1781454540 - Doc Type = Complaint



                                                                                                     Exhibit A, Page 14
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 9 of 20 Page ID #:15

(Page 17 of, 33)
     I    ll




                                               Dated this 8>-h day of January, 2020.




                                                    ^   •^J^\           1<- ^(3^00^
                                                    Name of filing party.

                                                          <-?


                                                                  3_
                                                    SignatureT of filing party.




          9

         10

         11

         12

         13


         14

         15


         16

         17


         18

         19

         20

         21


         22

         23

         24

         25

         26

         27


         28




                                 [Pleading title summary] - 6




                                                                Doa# 3 Page# 9 - Doa ID = 1781454540 - Doa Type = Complaint



                                                                                          Exhibit A, Page 15
      Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 10 of 20 Page ID #:16

(Page 18 of, 33)




          Gmail - Fwd: Reminder for President Peter Salovey '86 PhD in San Francisco                                                                                                        Page 1 of 5



           M Gmail                                                                                                                                                   Steven Anthony <syear7figmall.com>


           Fwd: Reminder for President Peter Salovey '86 PhD In San Francisco
           2 messages

           Steven Yearwood <stev8n@myurbans,c«n>                                                                                                                                Wed, Jan 8, 2020 all 2.05 PM
           To' Staven Anthony <syeai7@9mall.conp-




            .-_„„„ Forwarded message.""-"
            From' Salovey, Peter <petor 6atovey@ya!a e<iu>
            Dale: Thu. Sep IS, 2018 at 10:62 AM
            Subject: RE: Reminder for Presidsnl Petal Salwey '68 PhD In San Frandsco
            To: stev'eft^fTiywbarts corn <5t$ver.@fnyUfb9nsc<»m;B
            CC: Qnyder, Ted (Dean Sch of Mgt) <tsnyder@yate.edu>



            Dear Steven,




            Thank you (or reaching out to me regarding V°ur work; good luck with your startup, I am glad thai you were able to attend the alumni gaihcrlnj In San Francisco. It was a wonderful
            evening and a real pleasure to tee so many VaHes!




            Best wishes,

            Peter




            PeterSafovey

            President and Chris Argyrfs Professcr of Psychotogy

            Yale Unlverilty

            P.O. Box 208229

            New Haven, CT 06520-8229



            Telephone: (203)432.3550




            From; Steven yearwood |maillo sle<en@myurbans.com]
            Snnt; Tuesday, September 13, 2016 5;44 PM
            To: Salovey, Peter <pele( 3alovey@yale.edu>
            Cc; Snyder, Ted (Dean Sch of Mgt) <tsnydef@yale.edu>
            Subjoc<: Fwd: Reminder for President Peter Salovey IB6 PhO (n San Francisco



            President Salovey,



            Thank you kindly for having me as a guest at tast ntghts functun. The ^ War Memoriaf and Performing Arts Center certainly was a ctellghtfut venue I do hope that In the not too
            dt$tant future.) can delve Into the details of the startup that t 8m buikling - Urban, I also feet like the concept of 8 vwbsrte that organizss social events is starting to reach a point of
            cfttical mass.



            with much grgtitude


            p.s • Mlliennials m social events, rt's almost a science In its own right;)




            ,.„„„„ Fowafdsd message -—""
            Ffom; Association ofYala Alumni • Major Cities <noreply@evwlbfite com>
            Date Sal, Sep 10,2018 at 8,00 PM
            Subject Reminder tot President Petei Salovey '88 PhD In San Francisco
            To f>te\len@myufban? oont



                                                                                                                                           Find events My mats
                                                       Eventbrite



          https://mail.google.com/mail/u/0?ik=81f6c9810d&view=pt&search=all&permthid=thread-f.. 1/8/2020


                                                                                                                                       Doc# 3 Page* 10 - Doa ID = 1781454540 - Doa Type = Complaint



                                                                                                                                                                                           Exhibit A, Page 16
        Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 11 of 20 Page ID #:17

(Page 19 of 33)




          Gmail - Fwd: Reminder for President Peter Salovey '86 PhD in San Francisco                                                     Page 2 of 5




                                      President Peter Salovey '86 PhD in San Francisco is
                                      Monday at 6:00 PM
                                      Organized by Association of Yale Alumni - Major Citifls




                                      Don't forget your tickets



                                                                                  °'' •,^'; v


                                                                                                       pap»r TteKtf
                                                  Mobile Tlckdi
                                                                                                Open the email atlachmanl
                                                                                                    or downtoad hers
                                            ^^.t)

                                           H.f ••<•,




                                      Questions about this event?

                                      Contact the- organizer at mch?et ciobbssgyiate <?c}u




                                      About this event                                                       ?f*H^ Union Squiue
                                                                                                            TENCEBLOIH
                                                                                                                    "B ^
                                                                                       n»*«l 01 Sainl Mal
                                                       Monday, Seplembei 12,             of tnc A^umpt
                                                       2016 from B;OOPM to 8:00                                   0
                                                                                             Sdn Fianciico Cliy Hall " aoMA
                                                       PM (PDT)
                                                                                                   San Francisco
                                                                                        2.'              -    <>
                                                       Green Room • SF War                                        MWDMltMa)
                                                       Memorial and Performing Arts
                                                       Center
                                                       401 Van Ness Avenue. 2nd
©                                                      Ftooi
                                                       (At McAllBter)
                                                       San Franc teco.CA 94102
Cjn
CM

1-..J                                 ^                Add to my calendar'
•S3
i-.J
                                                       Googte • Outlook • ICal
ffl                                                    Yahoo




                                   Create your own event                                 Discover great events

                                   anyone ^in sell tfoRets or                           Find tocal events that match
                                   manage registfaUon wlh                               your passions.
                                   E^eotbfite




          https://mail.google.com/mail/u/0?ik=:81f6c9810d&view=pt&search=all&permthid==thread-f.,, 1/8/2020

                                                                                                             Doo# 3 Fage# 11 - Doc ID = 1781454540 - Doa Type = Complaint



                                                                                                                                        Exhibit A, Page 17
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 12 of 20 Page ID #:18

(Page 20 of , 33)
      i   I,


           Gmail - Fwd: Reminder for President Peter Salovey '86 PhD in San Francisco Page 3 of 5




                                                               ABout Hglp My Account Coniacl Ua Piracy Teims Btog (f)@




                                                                                                 This email was swt to $teven@myurb3ns wm

                                                                                         Evenlbrito 115S 5th St, 7[h Root I San Francisco, CA94103

                                                                                                Cop/nght€>2016 Ev^nUsffte. Alt riyht^ reserved




              Steven Yearwood

              Founder & Chief Vlslonar/




              ^                    TKe,P£tt&



              Your Neghbcrhod In Rea! Tim<» Tt-e Pitch Toda^

              CONFIDENTIALITY NOTE: The (nformation tfansnittted, incfudjftg attachments, ts intended onty for (ho pwson(s) Of entity to ^vfiich ft is stressed and may contain contidenttal and/or
              privileged materfat. Any review, retransmfssiort, disserfti nation of othor use o(, or taking of any action in reltanco upon this ^(ormatkin by persons or entities other than the intended
              recipient ts prohibited tf you receh/ed this tn error, ptease contact the sender and destroy any copies of this Infofmatkm



              Steven Yearwood
              Founder & Chief Visionary

               urban; ff^P^,
              Your Nelghborhod In Real Time ^e Pitch. Today
              CONFIDENTIALITY NOTE: Tlw ipfotTnaltCTi ttajunatted, (ticluding aKuctun^tifs, 13 (mended mty frf Uu persur^s) or entify lo which it is a<Idre$setl and may contain cwQttential wdfoj privileged
              niattiriitl, Any review, reUatistni^ion, diiswtiBiiation w othei usd of, or Inking of any a^tiffl) in Kliiinefl \syw this iiitbnnatiwi by prirsoiis w entititfs ottyi tiidji tli<; intenifctl rCTpient is prohibited. Ifyou
              ftfceiveti this in error, please cofitact tlid swder and destroy any copes of this infomiatiCTi,


            Mail Dolfver^ Subsystem <ma iler-daemonQgoog (email cofrp"
            To. syear7<-c;s1'j=Steven=sv/)ssmaii cornQgmait rom




                                       Address not found

                                       Your message wasn't delivered to Steven@swissmail.com
                                       bscause the address couldn't be found, or is unable to receive
                                       mail,




               The response from the remote server was,

                bt?0 p^qufesLed action not. tafcen: isailbox undVAila&le




              Fmat-Recipient rfc822. Stot/en@swi^srn;ii! corn
              Action; failed
              Status: 5 0.0
              Remoto-MTA; dns. rr&;01 m^it corn (74,^)8 5.22, the sap/er for the domain swi&sfnail corn)
              DiagnosttO-Code smtp, 650 Requested ecteon not taken' maitbox unavaitabte
              Lasl.Allempl.Date: Wfed, 08 Jan 2020 12.09:28 -0800 (PST)




           https://mail.google.com/mail/u/0?ik=::81f6c9810d&view=pt&search=:all&pennthid=thread-f... 1/8/2020


                                                                                                                                                            Doaff 3 Page# 12 - Doa ID = 1781454540 - Doa Type = Complaint


                                                                                                                                                                                                                       Exhibit A, Page 18
    Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 13 of 20 Page ID #:19

(Page 21 of 33)
    i   \<




                                                                                            Page 1 of 1



           •illVerizon ^ 11:50 AM

             <                        STEVENANTHONY29
                                             Tagged                                        Edit

                        stevenanthony29
            :l'!?'vi1




        https://gm 1.8gpht.com/An-BTRBSYfAxUvxw8wnalVp1nND96P07w4pFpbj-XgizPVPXw.,. 1/8/2020


                                                             Doc# 3 Pageft 13 - Doc ID » 1781454540 - Doa Type = Complaint


                                                                                          Exhibit A, Page 19
      Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 14 of 20 Page ID #:20

(Page 22 of 33)




                                                                                          Page 1 of 1



           •illVerizon ^ 11:50 AM                                                     ^
                                    STEVENANTHONY29
             <                              Tagged                                      Edit

                         stevenanthony29
             '•'"'\ v-




             0
         https://gml.ggpht.com/FYM-mbFcPaktYU-DcsG_uSclbdAOd6VwVyWSIF81ZaOnor R8... 1/8/2020

                                                             Doc# 3 Page# 14 - Doa ID = 1781454540 - Doa Type = Complaint



                                                                                          Exhibit A, Page 20
           Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 15 of 20 Page ID #:21

(Page 23 of 33)




                                                                                               Page 1 of 1



              •iliVerizon ^ ^ 11:54 AM
                                         STEVENANTHONY29
                <                                  Posts

                         stevenanthony29
                         Yale Club of New York City




h..>

'.";f.:'




             https://gm 1 .ggpht.com/Ld_qPOGmyPnQXkuoqvMDL2ffgdtrOeCgVO_iMcXYM2nPj36cFq... 1/8/2020

                                                                   Doa# 3 Page# 15 - Doc ID = 1781454540 - Doa Type = Complaint



                                                                                               Exhibit A, Page 21
       Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 16 of 20 Page ID #:22

       (Page 24 of 33)




                                                                          Page 1 of


                 •ill Verizon ^ -/;r
                                           11.-54AM
                                                                        ^ en
                   <                   STEVENANTHONY29
                                           Posts

                         stevenanthony29
                                                                           •••




i.'n




         ^PS:^-.^M.co./C2^^o^^^,.n^3BVwU3Tp^^N9-v...
                                                                       1/8/2020

                                                                      Exhibit A, Page 22
         Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 17 of 20 Page ID #:23

(Page 25 of 33)




                                                                                                                                              Page 1 of 1



            nllVerizon ^ '; 11:56 AM                                                                                                     -^ f_j>

                                                   STEVENANTHONY29
              <                                                    Posts


                       stevenanthony29




                           ^fy^t?iWviSSiSiB!s^
                          ;^




                                         KrM%S


                                                      •^^•'^X^S^Q
                                                 %^rT:'?^^"N^IC?-:ri^

                                         '6

                                                                                                                                               y
                                         if




                             ^.^. ^i^tfeJ^fi?'^^^^SS^^^^%&S'Kt^.?IS^^^B^^^^^S^S^^                   ^^l''l>^.i'
                                                          ^^^.^'^s^^i^^s^'ws,Mf's.'r':^:'.' i^:..-i^^^'' - 'c'^'

                         •^•^ff'S^sff
                         ^,fsssss&
                                 S^iS'~'ii^
                               'S'SS'M
                                 "S¥,Si9




                           ^                                                                 w'y^^^s-i^^^^t^ s^'y-'^"'^'^s!^^'^'' "•'y^.yif
                                                            syssi-s                               '.-irSSl
                                         ^'iSjRiS;€^^SlSyHf€'2iJt%€%@$S^^
                                                      sfa^MI              -'•£S5N!1
                                              ^ /i3sy':i ~'y"' '^^Sf9S^9i^SXK'ti8SS:Si!!f3191i V^ " Sf-
                                               y^'i "^"^ss's^-'it,
                                                                    n?;
                                                                          JifSSi^SL^sS^ ^^SSSSik.. "eSaii^'' ;MiIil; lA?
                                                                   Vivi^^'»:?!:W:i"^sjifSSISS8X:S'K'-Sss,


<:•';•




           https://gm 1 .ggpht.com/MFMHInghXxrrPGeqvOI-qsEwP3ihyKV_GXZikbjN2faeY_HMiBk.,, 1/8/2020

                                                                                                         Doaft 3 Page# 17 - Doa ID = 1781454540 - Doa Type = Complaint


                                                                                                                                              Exhibit A, Page 23
      Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 18 of 20 Page ID #:24

(Page 26 of 33)




                                                                                                Page 1 of 1



           •ill Verizon «0  ^
                        'V ";r                   12:15 PM                                    ^ej'
                                        STEVENANTHONY29
             <                                    Posts

                        stevenanthony29
                  \!.   Yale School of Management




             View insights                                                        BBBBSB


            ^0 T                                                                                 1/M
              |® Liked by tracy812 and 284 others
             stevenanthony29 Thank you again to the faculty and
             staff at The Yale School of Management. Behavioral

         https://gm 1 .ggpht.com/3JI<76i7HnOIGOJqRrG-HUvfpkY301y51Fht3X^/VE-tE_o7DnSojOayl... 1/8/2020

                                                                    Doc# 3 Page# 18 - Doo ID = 1781454540 - Doo Type = Complaint


                                                                                                Exhibit A, Page 24
         Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 19 of 20 Page ID #:25

(Page 27 of 33)




                                                                                              Page 1 of 1



            iilSVerizon ^                       12:16 PM
                                        STEVENANTHONY29
              <                                  Posts

                       stevenanthony29                                                          •••




I ..'I

>":^




           https://gml.ggpht.com/yQsrncemlTHSFo6aDRYp79v8aY5ikjw6Ipitz x_FClMw9JaPx59E... 1/8/2020

                                                                  Doc# 3 Page# 19 - Doc ID = 1781454540 - Doa Type = Complaint


                                                                                              Exhibit A, Page 25
         Case 2:20-cv-01698-PSG-PJW Document 1-1 Filed 02/21/20 Page 20 of 20 Page ID #:26

         (Page 28 of 33)




                                                                                                 Page 1 of


                   •ill Verizon ^                     12:03 PM

                      <                      STEVENANTHONY29
                                                      Posts
                      iwvc-muei z.-7 z:v iu-- -•




                     1<M-
                            stevenanthony29




                    The Gfobai Financial Crisis
                   jYci'le.Unjversjty^




                   Home            r'U!
                                                               s




I-..;'

<•!;[)
I'...;




                                       View your certifjcate


            https://gm 1 .ggpht.conVTpHeJBOU_evP50zkMMmdATxDi lZ]ZYQJF5y3oj
                                                                              3t4MQDLAt_p,.. 1/8/2020

                                                                   Doa# 3 Page* 20 -

                                                                                           Exhibit A, Page 26
